                         Case 19-19710-SMG     Doc 35    Filed 10/25/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 25, 2019.




                                                        Scott M. Grossman, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov

          In re:                                     Chapter 7

          Louis Tino Fisher,                         Case No. 19-19710-SMG

             Debtor.


                                       ORDER DISMISSING CASE

                   This matter came before the Court for hearing on October 22, 2019 at 9:30 a.m.

         upon Creditor Theodore Roberts’s Renewed Motion to Dismiss Case or in the

         Alternative, for Relief from the Automatic Stay (ECF No. 24) (the “Motion”), and

         Debtor’s Response in Opposition (ECF No. 32) (the “Response”). Upon consideration

         of the Motion, the Response, and the record in this case, the Court finds that this case

         was filed ten days before a state court-ordered sale pursuant to a final judgment of
            Case 19-19710-SMG       Doc 35    Filed 10/25/19   Page 2 of 2




specific performance, and that this case is a two-party dispute between the Debtor

and the movant, in which the Debtor is seeking relief from the state court judgment.

The Rooker-Feldman doctrine, however, prohibits a collateral attack on the state

court judgment in this Court. Target Media Partners v. Specialty Mktg. Corp., 881

F.3d 1279, 1285–86 (11th Cir. 2018). For these reasons, and those stated orally on

the record in open court, cause exists under 11 U.S.C. § 707(a) to dismiss this case.

Accordingly, it is ORDERED that:

      1.     The Motion is GRANTED.

      2.     This case is DISMISSED.

      3.     Creditor Theodore Roberts’s Objection to Debtor’s Claimed Homestead

Exemption, (ECF No. 25), set for hearing on November 13, 2019 is DENIED as moot

and the November 13 hearing is cancelled.

                                        ###

Copies furnished to:

Jason Slatkin, Esq., who must serve a copy of this Order on all interested parties and
file a certificate of service.




                                          2
